Judgment unanimously affirmed. Memorandum: The suppression court properly determined that the People proved beyond a reasonable doubt that defendant’s inculpatory statement, made after defendant had been given his Miranda warnings, was voluntary (see, People v Huntley, 15 NY2d 72, 78).
Defendant failed to preserve for our review his claim that the jury verdict was repugnant because he failed to raise that objection before the jury was discharged (see, People v McDavis, 97 AD2d 302, 305). In any event, we conclude that the verdict was not repugnant because the trial court, in its charge to the jury with respect to the sodomy count, did not specify that the element of forcible compulsion required the use or threatened use of a knife. Consequently, the jury was free to consider other evidence regarding defendant’s use or threatened use of force in reaching its verdict on the sodomy count. Thus, defendant’s acquittal on the count of criminal possession of a weapon, to wit: a knife, was not conclusive with respect to the "forcible compulsion” element of the crime of sodomy (see, People v Tucker, 55 NY2d 1, 7, rearg denied 55 NY2d 1039).
We have reviewed the remaining contentions asserted by defendant and we find them to be either unpreserved for our review or, where preserved, lacking in merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — sodomy, first degree.) Present — Callahan, J. P., Green, Balio, Lawton and Davis, JJ.